   Case 2:21-cv-00380-MHT-KFP Document 26 Filed 08/05/21 Page 1 of 2




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


JIMMY LEE ROBERTS,                 )
                                   )
     Plaintiff,                    )
                                   )         CIVIL ACTION NO.
     v.                            )           2:21cv380-MHT
                                   )                (WO)
WALTON ENTERPRISES,                )
                                   )
     Defendant.                    )

                              JUDGMENT

    In accordance with the memorandum opinion entered

this date, it is the ORDER, JUDGMENT, and DECREE of the

court as follows:

    (1) Plaintiff's objection (Doc. 24) is overruled.

    (2) The       United         States      Magistrate        Judge's

recommendation (Doc. 17) is adopted.

    (3) This lawsuit is dismissed as frivolous.

    (4) All pending motions are denied as moot.

    No costs are taxed.

    The clerk of the court is DIRECTED to enter this

document   on   the    civil     docket     as   a   final    judgment

pursuant   to   Rule   58   of    the     Federal    Rules   of   Civil
   Case 2:21-cv-00380-MHT-KFP Document 26 Filed 08/05/21 Page 2 of 2




Procedure.

    This case is closed.

    DONE, this the 5th day of August, 2021.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE
